DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in Fig. 3, the label for the axis parallel to the direction of motion of the vehicle is partially cut off. Based on at least paragraph [0053] in applicant’s specification, it appears that this axis label is supposed to read “x”, so it is recommended that applicant correct this axis label so that it is clearly visible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
In claims 1 and 13, “perform a vehicle maneuver based on the intention of the lead vehicle” should be “perform a vehicle maneuver based on the estimated 
In claim 13, “receive, from a first plurality of sensors coupled to the ego vehicle” should be “receive, from [[a]] the first plurality of sensors coupled to the ego vehicle”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant recites the limitation “A method in a data processing system”. However, this limitation is indefinite since it suggests that the method is a structural embodiment inside the system. The claim should instead read something like “A method executed by a data processing system” or “A method implemented by a data processing system”. Appropriate correction is required in the indicated claim and any subsequent claims.
	Claims 2-11 are rendered indefinite at least by virtue of their dependence from claim 1, as they do not resolve the indefiniteness discussed with respect to claim 1 above.

Regarding claim 8, applicant recites the limitation, “the method further comprises calculating a trajectory based on an ego vehicle speed, a lead vehicle speed, an ego vehicle location, and a lead vehicle location” (emphasis added). However, it is unclear whether the “a trajectory” in this claim is the same trajectory as the “a trajectory” recited in claim 7, i.e. a trajectory of the ego vehicle as opposed to a trajectory of another vehicle. If this is the case, examiner recommends that applicant amend claim 8 to recite: “the method further comprises calculating [[a]] the trajectory based on an ego vehicle speed, a lead vehicle speed, an ego vehicle location, and a lead vehicle location”.
If this is not the case, applicant may wish to amend the claims to clarify to which vehicle the “a trajectory” of claim 8 belongs. Otherwise, for the time being, the claim is rendered indefinite and examiner will apply examiner’s broadest reasonable interpretation for purposes of prior art rejection.

Regarding claim 9, applicant recites the limitation, “dynamics of the lead vehicle corresponding to the determined intention” (emphasis added). However, claim 1 recites the limitation, “estimating an intention of the lead vehicle” and claim 7 recites the limitation, “keeping the ego vehicle within a predetermined set of safety constraints based on…the estimated intention of the lead vehicle” (emphasis added). In other words, these claims, from which claim 9 depends, suggest that the intention is “estimated” rather than “determined”. Examiner therefore has reason to believe that in claim 9, applicant meant to recite “dynamics of the lead vehicle corresponding to the estimated intention”. If this is the case, examiner suggests that applicant make this amendment.


Regarding claim 20, applicant recites the limitation, “calculating a trajectory that is determined based on the ego vehicle speed, the lead vehicle speed, the ego vehicle location, and the lead vehicle location” (emphasis added). However, it is unclear whether the “a trajectory” in this claim is the same trajectory as the “a trajectory” recited in claim 19, i.e. a trajectory of the ego vehicle as opposed to a trajectory of another vehicle. If this is the case, examiner recommends that applicant amend this limitation of claim 20 to recite: “calculating [[a]] the trajectory ”.
If this is not the case, applicant may wish to amend the claims to clarify to which vehicle the “a trajectory” of claim 20 belongs. Otherwise, for the time being, the claim is rendered indefinite and examiner will apply examiner’s broadest reasonable interpretation for purposes of prior art rejection.
Claim 20 further recites the limitation, “dynamics of the lead vehicle corresponding to the determined intention” (emphasis added). However, claim 13 recites the limitation, “estimate an intention of the lead vehicle” and claim 19 recites the limitation, “keeping the ego vehicle within a predetermined set of safety constraints based on…the estimated intention of the lead vehicle” (emphasis added). In other words, these claims, from which claim 9 depends, dynamics of the lead vehicle corresponding to the estimated intention”. If this is the case, examiner suggests that applicant make this amendment.
If this is not the case, applicant may wish to amend the claims to clarify the nature of the “intention” of claim 20. Otherwise, for the time being, the claim is rendered indefinite and examiner will apply examiner’s broadest reasonable interpretation for purposes of prior art rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsunaga et al. (US 20200298843 A1), hereinafter referred to as Matsunaga.
Regarding claim 1, Matsunaga discloses A method in a data processing system comprising at least one processor and at least one memory (See at least Fig. 11 in Matsunaga: Matsunaga discloses that automated driving control device 100 comprises a storage device 100-5 which stores a program 100-5a that is executed by the CPU 100-2 [See at least Matsunaga, 0099]), the at least one memory comprising instructions executed by the at least one processor to implement a vehicle overtaking system (See at least Fig. 9 in Matsunaga: Matsunaga discloses that passing travel controller 142 may perform passing at step S104 [See at least Matsunaga, 0092]. Also see at least Fig. 2 in Matsunaga: Matsunaga discloses that passing travel controller 142 is part of driving control device 100), the method comprising: 
causing a vehicle control system in an ego vehicle to execute at least a portion of an input control sequence (See at least Fig. 9 in Matsunaga: Matsunaga discloses that, at steps S101-102, the vehicle may collect inputs regarding an obstacle (such as a lead vehicle) and an oncoming vehicle to determine whether or not to perform passing of a lead vehicle at step S104 [See at least Matsunaga, 0090]); 
receiving, from a first plurality of sensors coupled to the ego vehicle, lead vehicle data about a lead vehicle (See at least Figs. 2-3 in Matsunaga: Matsunaga discloses that obstacle recognizer 131 may recognize a speed of vehicle P the obstacle and may determine that the obstacle has stopped when the recognized speed is equal to or less than a predetermined value [See at least Matsunaga, 0060]); 
estimating an intention of the lead vehicle based on the lead vehicle data (Matsunaga discloses that the own vehicle M may determine that the lead vehicle P is coming to a stop based on the detected speed data of the vehicle P [See at least Matsunaga, 0060]); and 
causing the vehicle control system to perform a vehicle maneuver based on the intention of the lead vehicle (See at least Fig. 4 in Matsunaga: Matsunaga discloses that the own vehicle M may pass the lead vehicle P based on determining that the lead vehicle P is stopping [See at least Matsunaga, 0070-0071]).

Regarding claim 2, Matsunaga discloses The method of claim 1 further comprising: 
receiving, from a second plurality of sensors coupled to the ego vehicle, oncoming vehicle data about an oncoming vehicle (See at least Fig. 10 in Matsunaga: Matsunaga discloses that recognizer 130 may determine the direction and acceleration/deceleration of an oncoming vehicle Q [See at least Matsunaga, 0091]); and 
receiving, from a third plurality of sensors coupled to the ego vehicle, ego vehicle data about the ego vehicle (See at least Fig. 1 in Matsunaga: Matsunaga discloses that vehicle system 1 of the own vehicle comprises camera 10, radar device 12, and lidar finder 14 [See at least Matsunaga, 0028]. It will be appreciate that the information gathered by these sensors is indicative of the surroundings of the own vehicle, which may be regarded as ego vehicle data. Matsunaga further discloses that system 1 in Fig. 1 may comprise vehicle sensor 40, which itself comprises multiple sensors to gather speed, acceleration, angular velocity, and direction of the own vehicle M [See at least Matsunaga, 0035]).

Regarding claim 3, Matsunaga discloses The method of claim 2, wherein at least one sensor of the first plurality of sensors belongs to the second plurality of sensors and the third plurality of sensors (See at least the rejections of claims 1-2 under 35 USC 102(a)(2) above; examiner has interpreted camera 10, radar device 12, and lidar finder 14, which are disclosed in at least [Matsunaga, 0028], to be part of applicant’s first, second, and third plurality of sensors).

Regarding claim 4, Matsunaga discloses The method of claim 2, wherein the input control sequence comprises a plurality of discrete time points and at least a portion of the ego vehicle data, lead vehicle data, and the oncoming vehicle data is associated with one of the discrete time points (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the own vehicle M may collect data relating to the oncoming vehicle Q at specific points in time [See at least Matsunaga, 0077 and 0088-0089]).

Regarding claim 5, Matsunaga discloses The method of claim 2, wherein the vehicle maneuver comprises: 
determining the ego vehicle is unable to overtake the lead vehicle while keeping the ego vehicle within a predetermined set of safety constraints based on at least one of the ego vehicle data, lead vehicle data, oncoming vehicle data, or the estimated intention of the lead vehicle (See at least Fig. 8 in Matsunaga: Matsunaga discloses that based on collected sensor data, the own vehicle M may determine that the oncoming vehicle Q has no intention to give way to the own vehicle M, so the own vehicle M may wait safely behind the stopping vehicle P [See at least Matsunaga, 0087-0088]); and 
piloting the ego vehicle to follow behind the lead vehicle within the predetermined set of safety constraints (See at least Fig. 8 in Matsunaga: Matsunaga discloses that in response to determining that the oncoming vehicle Q is not planning to avoid the own vehicle M, the own vehicle M may wait safely behind the stopping vehicle P [See at least Matsunaga, 0087-0088]).

Regarding claim 6, Matsunaga discloses The method of claim 5, wherein the predetermined set of safety constraints comprises a predetermined headway separation distance between the ego vehicle and the lead vehicle (See at least Fig. 4 in Matsunaga: Matsunaga discloses that recognizer 130 determines a contact-estimated region Pa in which it is estimated that there is a likelihood of contact with the stopping vehicle P based on contour information of the stopping vehicle P and further discloses that target trajectories generated by travel controller 142 avoid contact with the contact-estimated region Pa [See at least Matsunaga, 0071]).

Regarding claim 7, Matsunaga discloses The method of claim 2, wherein the vehicle maneuver comprises: 
determining the ego vehicle is able to overtake the lead vehicle while keeping the ego vehicle within a predetermined set of safety constraints based on at least one of the ego vehicle data, lead vehicle data, oncoming vehicle data, or the estimated intention of the lead vehicle (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the own vehicle M may detect that the oncoming vehicle Q and calculate trajectories such as K2 and K1 for the own vehicle M which both avoid stopping (leading) vehicle P and oncoming vehicle Q [See at least Matsunaga, 0077 and 0089]); and 
piloting the ego vehicle along a trajectory to overtake the lead vehicle within the predetermined set of safety constraints (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the own vehicle M may follow trajectory K2 or K1, respectively, to safely avoid vehicles P and Q [See at least Matsunaga, 0077 and 0089]).

Regarding claim 8, Matsunaga discloses The method of claim 7, wherein the method further comprises calculating a trajectory based on an ego vehicle speed (Matsunaga discloses that the apart from the trajectory points, target acceleration and a target speed are generated as parts of the target trajectory for each of predetermined sampling times [See at least Matsunaga, 0048]), a lead vehicle speed (Matsunaga discloses that obstacle recognizer 131 recognizes the stopping vehicle P at a time when it has stopped [See at least Matsunaga, 0059]. Matsunaga further discloses that the obstacle recognizer 131 may perform this recognition responsive to detecting that the speed of the stopping vehicle P is equal to or less than a predetermined value [See at least Matsunaga, 0060]), an ego vehicle location (Matsunaga discloses that the target trajectory is expressed by arranging spots (trajectory points) at which the own vehicle M will arrive in sequence [See at least Matsunaga, 0048]), and a lead vehicle location (See at least Fig. 8 in Matsunaga: Matsunaga discloses that passing travel controller 142 generates a trajectory that avoids the detected position of stopping vehicle P [See at least Matsunaga, 0071]), wherein each of the ego vehicle speed, the lead vehicle speed, the ego vehicle location, and the lead vehicle location are based on at least one of the ego vehicle data and the lead vehicle data (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the generated trajectory is determined at least based on the detected position of the lead vehicle [See at least Matsunaga, 0077 and 0087-0089]).

Regarding claim 9, Matsunaga discloses The method of claim 7, wherein the trajectory includes a desired location located ahead of the lead vehicle determined based on dynamics of the lead vehicle corresponding to the determined intention (Matsunaga discloses that obstacle recognizer 131 may recognize a speed of vehicle P the obstacle and may determine that the obstacle has stopped when the recognized speed is equal to or less than a predetermined value [See at least Matsunaga, 0060]. Also see at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that trajectories K2 and K1, respectively, may include locations located ahead of the stopped (lead) vehicle P [See at least Matsunaga, 0077 and 0087-0089]).

Regarding claim 10, Matsunaga discloses The method of claim 7, wherein the determining the ego vehicle is able to overtake the lead vehicle while keeping the ego vehicle within the predetermined set of safety constraints is further based on at least one of an oncoming vehicle speed (See at least Fig. 10 in Matsunaga: Matsunaga discloses that at step S152, the passing determiner 141 determines whether the recognizer 130 recognizes that the oncoming vehicle Q is decelerating [See at least Matsunaga, 0091]) and an oncoming vehicle location (See at least Fig. 10 in Matsunaga: Matsunaga discloses that at step S151, the passing determiner 141 determines I f the oncoming vehicle Q is moving away from the own vehicle M in a vehicle width direction X [See at least Matsunaga, 0091]. Also see at least Fig. 9 in Matsunaga: Matsunaga discloses that the aforementioned conditions of Fig. 10 may result in the own vehicle M being allowed to perform a passing operation at step S106 [See at least Matsunaga, 0092]), each of the oncoming vehicle speed and the oncoming vehicle location based on the oncoming vehicle data (Matsunaga discloses that the vehicle speed data and vehicle position data of the oncoming vehicle Q are oncoming vehicle data [See at least Matsunaga, 0091]).

Regarding claim 11, Matsunaga discloses The method of claim 1, wherein determining the intention of the lead vehicle comprises:
providing the lead vehicle data to a model selection algorithm (See at least Figs. 1-3 in Matsunaga: Matsunaga discloses that the obstacle recognizer 131 recognizes obstacles which are in front of the own vehicle M and on the travel lane L1, such as other vehicles which have stopped (for example, the stopping vehicle P) based on the collected sensor data [See at least Matsunaga, 0059]); 
receiving an output of the model selection algorithm (Matsunaga discloses that the object recognizer 131 may recognize that a brake light of the vehicle P is activated [See at least Matsunaga, 0060]); 
determining a most likely intention of the lead vehicle based on the output of the model selection algorithm (Matsunaga discloses that the object recognizer 131 may determine that the object is a vehicle that is coming to a stop based on the brake light of the vehicle being activate [See at least Matsunaga, 0060]).

Regarding claim 12, Matsunaga discloses The method of claim 11, wherein the lead vehicle data comprises a lead vehicle speed (Matsunaga discloses that obstacle recognizer 131 may recognize a speed of vehicle P the obstacle and may determine that the obstacle has stopped when the recognized speed is equal to or less than a predetermined value [See at least Matsunaga, 0060]).

Regarding claim 13, Matsunaga discloses A driving control system for an ego vehicle (See at least Fig. 1 in Matsunaga: Matsunaga discloses a vehicle system 1 which utilizes a vehicle control device 100 [See at least Matsunaga, 0027]), the driving control system comprising: 
a first plurality of sensors coupled to the ego vehicle (See at least Fig. 1 in Matsunaga: Matsunaga discloses that vehicle system 1 comprises camera 10, radar device 12, and lidar finder 14 [See at least Matsunaga, 0028]); and 
a controller in electrical communication with the first plurality of sensors (See at least Fig. 1 in Matsunaga: Matsunaga discloses that automated control device 100 may receive a position, a type, a speed, and the like of an object from object recognition device 16 based on detection results from some or all of the camera 10, the radar device 12, and the finder 14 [See at least Matsunaga, 0032]), the controller being configured to execute a program stored in the controller to: 
cause a vehicle control system in the ego vehicle to execute at least a portion of an input control sequence (See at least Fig. 9 in Matsunaga: Matsunaga discloses that, at steps S101-102, the vehicle may collect inputs regarding an obstacle (such as a lead vehicle) and an oncoming vehicle to determine whether or not to perform passing of a lead vehicle at step S104 [See at least Matsunaga, 0090]); 
receive, from a first plurality of sensors coupled to the ego vehicle, lead vehicle data about a lead vehicle (See at least Figs. 2-3 in Matsunaga: Matsunaga discloses that obstacle recognizer 131 may recognize a speed of vehicle P the obstacle and may determine that the obstacle has stopped when the recognized speed is equal to or less than a predetermined value [See at least Matsunaga, 0060]); 
estimate an intention of the lead vehicle based on the lead vehicle data (Matsunaga discloses that the own vehicle M may determine that the lead vehicle P is coming to a stop based on the detected speed data of the vehicle P [See at least Matsunaga, 0060]); and 
cause the vehicle control system to perform a vehicle maneuver based on the intention of the lead vehicle (See at least Fig. 4 in Matsunaga: Matsunaga discloses that the own vehicle M may pass the lead vehicle P based on determining that the lead vehicle P is stopping [See at least Matsunaga, 0070-0071]).

Regarding claim 14, Matsunaga discloses The system of claim 13 further comprising: 
a second plurality of sensors coupled to the ego vehicle (See at least Fig. 1 in Matsunaga: Matsunaga discloses that vehicle system 1 of the own vehicle comprises camera 10, radar device 12, and lidar finder 14 [See at least Matsunaga, 0028]. Since applicant has not recited any limitations to the contrary, these sensors may be regarded as both applicant’s first and second plurality of sensors); and 
a third plurality of sensors coupled to the ego vehicle (See at least Fig. 1 in Matsunaga: Matsunaga discloses that vehicle system 1 of the own vehicle comprises camera 10, radar device 12, and lidar finder 14 [See at least Matsunaga, 0028]. Since applicant has not recited any limitations to the contrary, these sensors may be regarded as part of applicant’s third plurality of sensors. Matsunaga further discloses that system 1 in Fig. 1 may comprise vehicle sensor 40, which itself comprises multiple sensors to gather speed, acceleration, angular velocity, and direction of the own vehicle M [See at least Matsunaga, 0035]), and wherein the controller is further configured to: 
receive, from the second plurality of sensors coupled to the ego vehicle, oncoming vehicle data about an oncoming vehicle (See at least Fig. 10 in Matsunaga: Matsunaga discloses that recognizer 130 may determine the direction and acceleration/deceleration of an oncoming vehicle Q [See at least Matsunaga, 0091]); and 
receive, from the third plurality of sensors coupled to the ego vehicle, ego vehicle data about the ego vehicle (See at least Fig. 1 in Matsunaga: Matsunaga discloses that vehicle system 1 of the own vehicle comprises camera 10, radar device 12, and lidar finder 14 [See at least Matsunaga, 0028]. It will be appreciate that the information gathered by these sensors is indicative of the surroundings of the own vehicle, which may be regarded as ego vehicle data. Matsunaga further discloses that system 1 in Fig. 1 may comprise vehicle sensor 40, which itself comprises multiple sensors to gather speed, acceleration, angular velocity, and direction of the own vehicle M [See at least Matsunaga, 0035]).

Regarding claim 15, Matsunaga discloses The system of claim 14, wherein at least one sensor of the first plurality of sensors belongs to the second plurality of sensors and the third plurality of sensors (See at least the rejections of claims 13-14 under 35 USC 102(a)(2) above; examiner has interpreted camera 10, radar device 12, and lidar finder 14, which are disclosed in at least [Matsunaga, 0028], to be part of applicant’s first, second, and third plurality of sensors).

Regarding claim 16, Matsunaga discloses The system of claim 14, wherein the input control sequence comprises a plurality of discrete time points and at least a portion of the ego vehicle data, lead vehicle data, and the oncoming vehicle data is associated with one of the discrete time points (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the own vehicle M may collect data relating to the oncoming vehicle Q at specific points in time [See at least Matsunaga, 0077 and 0088-0089]).

Regarding claim 17, Matsunaga discloses The system of claim 14, wherein the vehicle maneuver comprises additional steps in the program and the controller is further configured to: 
determine the ego vehicle is unable to overtake the lead vehicle while keeping the ego vehicle within a predetermined set of safety constraints based at least one of the ego vehicle data, lead vehicle data, oncoming vehicle data, or the estimated intention of the lead vehicle (See at least Fig. 8 in Matsunaga: Matsunaga discloses that based on collected sensor data, the own vehicle M may determine that the oncoming vehicle Q has no intention to give way to the own vehicle M, so the own vehicle M may wait safely behind the stopping vehicle P [See at least Matsunaga, 0087-0088]); and 
pilot the ego vehicle to follow behind the lead vehicle within the predetermined set of safety constraints (See at least Fig. 8 in Matsunaga: Matsunaga discloses that in response to determining that the oncoming vehicle Q is not planning to avoid the own vehicle M, the own vehicle M may wait safely behind the stopping vehicle P [See at least Matsunaga, 0087-0088]).

Regarding claim 18, Matsunaga discloses The system of claim 17, wherein the predetermined set of safety constraints comprises a predetermined headway separation distance between the ego vehicle and the lead vehicle (See at least Fig. 4 in Matsunaga: Matsunaga discloses that recognizer 130 determines a contact-estimated region Pa in which it is estimated that there is a likelihood of contact with the stopping vehicle P based on contour information of the stopping vehicle P and further discloses that target trajectories generated by travel controller 142 avoid contact with the contact-estimated region Pa [See at least Matsunaga, 0071]).

Regarding claim 19, Matsunaga discloses The system of claim 14, the vehicle maneuver comprises additional steps in the program and the controller is further configured to: 
determine the ego vehicle is able to overtake the lead vehicle while keeping the ego vehicle within a predetermined set of safety constraints based on at least one of the ego vehicle data, lead vehicle data, oncoming vehicle data, or the estimated intention of the lead vehicle (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the own vehicle M may detect that the oncoming vehicle Q and calculate trajectories such as K2 and K1 for the own vehicle M which both avoid stopping (leading) vehicle P and oncoming vehicle Q [See at least Matsunaga, 0077 and 0089]); and 
pilot the ego vehicle along a trajectory to overtake the lead vehicle within the predetermined set of safety constraints (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the own vehicle M may follow trajectory K2 or K1, respectively, to safely avoid vehicles P and Q [See at least Matsunaga, 0077 and 0089]).

Regarding claim 20, Matsunaga discloses The method of claim 19, wherein the ego vehicle data comprises an ego vehicle speed (Matsunaga discloses that the apart from the trajectory points, target acceleration and a target speed are generated as parts of the target trajectory for each of predetermined sampling times [See at least Matsunaga, 0048]) and an ego vehicle location (Matsunaga discloses that the target trajectory is expressed by arranging spots (trajectory points) at which the own vehicle M will arrive in sequence [See at least Matsunaga, 0048]), the lead vehicle data comprises a lead vehicle speed (Matsunaga discloses that obstacle recognizer 131 recognizes the stopping vehicle P at a time when it has stopped [See at least Matsunaga, 0059]. Matsunaga further discloses that the obstacle recognizer 131 may perform this recognition responsive to detecting that the speed of the stopping vehicle P is equal to or less than a predetermined value [See at least Matsunaga, 0060]) and a lead vehicle location (See at least Fig. 8 in Matsunaga: Matsunaga discloses that passing travel controller 142 generates a trajectory that avoids the detected position of stopping vehicle P [See at least Matsunaga, 0071]), and the method further comprises calculating a trajectory that is determined based on the ego vehicle speed, the lead vehicle speed, the ego vehicle location, and the lead vehicle location (See at least [Matsunaga, 0048, 0059-0060, and 0071], as cited earlier in the rejection of this claim), and the trajectory includes a desired location located ahead of the lead vehicle determined based on dynamics of the lead vehicle corresponding to the determined intention (Matsunaga discloses that obstacle recognizer 131 may recognize a speed of vehicle P the obstacle and may determine that the obstacle has stopped when the recognized speed is equal to or less than a predetermined value [See at least Matsunaga, 0060]. Also see at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that trajectories K2 and K1, respectively, may include locations located ahead of the stopped (lead) vehicle P [See at least Matsunaga, 0077 and 0087-0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668